DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The 2 page drawings have been considered and placed on record in the file. 

Specification
The abstract of the disclosure, dated 02/26/2022, is objected to because it is too long and comprises of more than one paragraphs.  repeating what is recited in independent Claim 1.  Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

	If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant has provided a list of non-patent literature references at the end of the specification.  Applicant must list these references in an Information Disclosure Statement (IDS) form and include copies of the references in the file wrapper for Examiner to consider as part of relevant prior art references.


Claim Objections
Claims 1-3 are objected to because of the following informalities: 

	In Claim 1, 
	a.	in line 2, after the term “configured to”, there should be a colon “:”;
	b.	after each section and subsection, there should be a semicolon “;”;
	c.	the period at the end of Section c must be replaced by a semicolon, 			because a claim comprise of one sentence only;.
	d.	the term “GradCam” must be first fully spelled out in the claim before its 			first use in an abbreviated format;

	In Claim 2,
	e.	both periods in section “a.” must be replaced by semicolons;
	f.	the term “ReLU” must be first fully spelled out in the claim before its first 			use in an abbreviated format.

	Appropriate corrections are required.

Status of Claims
Claims 1-4 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the device configured to …” in Claims 1-4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the step of high resolution image processing, does not reasonably provide enablement for skipping this step if the level of confidence in object detection is below a certain number.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claim: “wherein the device skips the step of high-resolution image processing, if the object is not found within a certain level of confidence.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, 

Claim 1 recites the limitations "the area of interest", “the area to zoom”, and “the approximate location” in Sections “c.”, “d.”, and “e.”.  There is insufficient antecedent basis for these limitations in the claim;
While throughout Claim 1, Applicant recite “objects”, the last line recites: “identity of the object detected”.  Which one of the plurality of objects is to be detected;
in addition, the phrase "such as but not limited to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention;
Claim 2 recites the limitations “the GradCam computations”, “the initialization of the back propagation parameter”, the penultimate layer”, “the neural network”, “the time of device initialization”, “the remainder of the computation of GradCam steps”, “the computation of neuron importance weights”, and “the weighted aggregation of activation maps”.  There is insufficient antecedent basis for these limitations in the claim;
Claim 3 recites “if the object is not found …”, which object, out of plurality of objects, is being sought for here.

	Claim 4 is rejected under this section due to its dependency from the rejected claims above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, in Claim 3, one of the steps recited in a limitation of Claim 1 is being omitted; and therefore, this claim has broadened the scope of the invention as recited in Claim 1, from which Claim 3 is indirectly depending.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Claim 4 is rejected under this section due to its dependency from Claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (“Precise Diagnosis of Intracranial Hemorrhage and Subtypes Using a Three-dimensional Joint Convolutional and Recurrent Neural Network”) in view of Selvaraju et al. (“Grad-CAM: Visual Explanations from Deep Networks via Gradient-based Localization”).

	Consider Claim 1, Ye discloses “A device for search and classification of plurality of objects” (Ye, Abstract, Objectives where a three-dimensional (3D) joint convolutional and recurrent network is disclosed) “wherein the device is configured to 
a. Access either live or previously captured Images or videos” (Ye, Abstract, last line of Objectives, where non-contrast head CT is disclosed and also Page 6192, Introduction, second paragraph) 
“b. Identify plurality of objects such as but not limited to: b.i. Presence of Intracranial brain hemorrhage and its type in a brain CT scan” (Ye, Abstract, Objectives, where a neural network is used to detect intracranial hemorrhage ICH) and its five types) (Ye, page 6194, section Model visualization, where the GradCam method is used to have a coarse localization map that highlights important regions in the image.  See also the description of Fig. 4, in page 6198) “e. Wherein the device provides information about the approximate location, size and identity of the object detected” (Ye, Fig. 4, where the algorithm is shown to pay most attention to important regions selected using the GradCam approach, which provides the information regarding the location, the size, and identity of the ICH in the brain).  Although Ye discloses resampling image slices (ye, page 6193, Data pre-processing) and also use of the GradCam method for obtaining better a localization map (Ye, page 6194, Model visualization), Ye does not explicitly disclose  “c. Process the images in a multi-resolution manner where initially a low resolution image is processed and then subsequently a zoomed in higher resolution image is processed for the area of interest”.  However, in an analogous field of endeavor, Selvaraju discloses use of Guided Grad-Cam visualization to provide visualization in high-resolution for the regions of interest (Selvaraju, Page 619, description of Fig. 1 and right column, second paragraph).

	Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Ye with the teachings of Selvaraju to examine in a zoomed high-resolution image where an area of interest is to be processed.  One of ordinary skill in the art could have combined these elements in order to provide a class-discriminative localization technique that can achieve visual explanations from any CNN-based network with requiring architectural changes or retraining (Selvaraju, page 619, right column, item (1)).  Therefore, it would have been obvious to combine Ye and Selvaraju to obtain the invention in Claim 1.

Consider Claim 2, the combination of Ye and Selvaraju discloses “The device in claim 1, wherein the device is further configured to break down the GradCam computations into two parts as follows: a. The first part is the initialization of the back-propagation parameter for the penultimate layer of the neural network. This part is executed only once at the time of device initialization” (Selvaraju, Page 619, left column, last paragraph and Fig. 1, where Guided back-propagation is disclosed); “b. The second part is to perform the remainder of the computation of GradCam steps involving the computation of neuron importance weights and the weighted aggregation of activation maps followed by ReLU activation”  (Selvaraju, page 621, formula (2), where ReLU is being applied.  The proposed combination as well as the motivation for combining the Ye and Selvaraju references presented in the rejection of Claim 1, apply to Claim 2 and are incorporated herein by reference.  In addition, Selvaraju discloses “We apply a ReLU to the linear combination of maps because we are only interested in the features that have a positive influence on the class of interest, i.e. pixels whose intensity should be increased in order to increase yc.  Negative pixels are likely to belong to other categories in the image. As expected, without this ReLU, localization maps sometimes highlight more than just the desired class and achieve lower localization performance  ” (Selvaraju, page 621, the paragraph after formula (2)). Thus, the device recited in Claim 2 is met by Ye and Selvaraju.
 
Consider Claim 3, the combination of Ye and Selvaraju discloses “The device in claim 2, wherein the device skips the step of high-resolution image processing, if the object is not found within a certain level of confidence” (Ye determines and classifies the images without any objects detected, page 6195, Fig. 2, top right part of the figure, and provides no further analyses for these images.  It should be noted that Applicant has not defined as to what the level of confidence is in the specification.  But, it is known in the art that if an object is not found in the image, no further processing will be required).

Consider Claim 4, the combination of Ye and Selvaraju discloses “The device in claim 3, wherein the device is used to identify and classify intracranial brain hemorrhage” (Ye, Abstract and Objectives).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Roula Ning (US 2004/0081272).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662